DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 10, 11, 13 and 22-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devpat (WO 2016/163924).
Devpat discloses a fluid container (1), comprising in combination: a fluid containing vessel (3); a lid (6) removably attachable to said vessel and closing said vessel; a resilient mass of material (13) coupled to either said vessel or said lid, either directly or indirectly; and a hole/pathway (14) passing through said mass of material, wherein a carabiner (12) is positioned passing through said hole in said resilient mass of material, said carabiner having a friction fit through said hole, with sufficient friction to support said carabiner in multiple static positions and with sufficient friction to resist gravity loads on said carabiner (pg. 12, lines 6-21), wherein said hole through said resilient mass of material is sized to have a friction fit with a carabiner positioned extending through said hole, wherein said resilient mass is coupled to said vessel or said lid indirectly through a carabiner support (Fig. 3), wherein said hole has a smooth inner surface completely surrounded by said resilient material (Fig. 8), wherein said pathway has a lateral access slot with a width large enough to allow a carabiner to pass through said slot and into said pathway (Fig. 5), wherein the hole/pathway is smaller than the carabiner (Fig. 6, to the degree that the shapes interfere with each other to sure the carabiner in multiple positions), wherein the carabiner has a constant cross-section form over a majority of circuit formed by the carabiner (Fig. 3, “majority” allows for variation and the circuit has only been broadly defined), wherein the carabiner has a friction fit within the hole/pathway for multiple portions of the carabiner (each half of 25 can be considered a “portion”), wherein the hole/pathway has a circular cross-section (Fig. 8, cross section of the top half). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devpat.
Devpat discloses wherein the carabiner and resilient material include a smooth surface and a non-smooth surface (25). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the smooth surface on the carabiner and the non-smooth surface on the resilient material, since the connection would function in the same manner and it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devpat in view of Petrillo et al. (U.S. Application Publication No. 2017/0119212).
Devpat fails to teach wherein said resilient mass is a silicone over mold.
Petrillo teaches that it is known in the art to manufacture container grips with silicone over molds (par. 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the mass with silicone, in order to make the mass more durable.

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devpat in view of Stuart (U.S. Application Publication No. 2005/0011897) and Davis (U.S. Application Publication No. 2009/0293238).
Devpat fails to teach wherein a magnetic attachment pair, including a first half of said pair magnetically attracted to a second half of said pair, is positioned with one of said halves located upon said lid and one of said halves located upon said vessel.
Stuart teaches that it is known in the art to manufacture a container with an attachment pair, including a first half (4) of said pair connected to a second half (5) of said pair, with one of said halves located upon said lid and one of said halves located upon said vessel (Fig. 1, ar. 21).
Davis teaches that it is known in the art to manufacture attachment structure as magnets (par. 11).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with magnetic attachment halves, as taught by Stuart and Davis, in order to store the lid with the vessel when removed.

Claims 1, 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deylamian et al. (U.S. Application Publication No. 2018/0162582) in view of Devpat.
Deylamian discloses a fluid container (400), comprising in combination: a fluid containing vessel (102); a lid (108) removably attachable to said vessel and closing said vessel; a resilient mass of material (at 116) coupled to either said vessel or said lid, either directly or indirectly; and a hole/pathway passing through said mass of material (Fig. 4) with a carabiner (116) passing along the hole/pathway, wherein said lid includes a planar circular upper surface with said pathway extending horizontally parallel with said planar surface, and with said pathway spaced above said planar surface (Fig. 4), but fails to teach wherein said carabiner has a friction fit along said pathway with said resilient material, with sufficient friction to support said carabiner in multiple positions and with sufficient friction to resist gravity loads on said carabiner.
Devpat teaches wherein a carabiner can be attached to a lid with a friction fit along a pathway with sufficient friction to support said carabiner in multiple positions and with sufficient friction to resist gravity loads on said carabiner (pg. 12, lines 6-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have connected the carabiner with a friction connection, so that the carabiner could be moved and stored in different locations.

Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive. The applicant argues that Devpat fails to teach a friction fit.  The examiner maintains that on of ordinary skill in the art would appreciate that Devpat clearly teaches a friction fir between a mass of material and a carabiner. Devpat describes how the corresponding shapes of the how and carabiner interact with each other such that the carabiner can be suspended in multiple positions (pg. 12, Fig. 6).  This is because the carabiner would have a larger cross section than the hole when the carabiner is raised up.  The components would interfere with each other to secure the carabiner against gravity.  This is a friction fit to the same degree claimed by applicant. It is further noted that Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733